DETAILED ACTION
Applicant’s arguments and claim amendments filed 6/21/2022, regarding the previous 35 USC 103 rejections of claims 1-26 have been fully considered, but are not persuasive.  A new ground of 35 USC 112 rejection is also presented due to the amendment of the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 23, it is unclear what is meant by the limitation “alkali earth sulfides, alkaline earth sulfides, alkali earth sulfides, alkaline earth sulfides”.  It is unclear what the difference between alkali earth (sulfides selenides) and alkaline earth (sulfides selenides) is.  It is unclear if the Applicant is trying to incorporate both Group I and Group II metals of the periodic table or just Group II metals.  If both groups are to be incorporated, the claims should be changed to read “alkali sulfides, alkaline earth sulfides, alkali sulfides, alkaline earth sulfides”.  These claims will be interpreted to read as from both Groups I and II since dependent claim 24 claims an additive of Na2S which is an alkali (Group I) sulfide.
Dependent claims 2-22 and 24-26 are also rejected since they depend on independent claims 1 or 23.
Regarding claims 7 and 16-19, all of these dependent claims recite limitations that the aqueous electrolyte comprises an additional additive.  In Independent claim 1, (from which dependent claims 7 and 16-19 dependent on) the aqueous electrolyte is only limited to an additive selected from the group “consisting of” additives of alkali earth sulfides, alkaline earth sulfides, alkali earth sulfides, alkaline earth sulfides.  It is unclear how the additional additives from the dependent claims can be added if the independent claim limits the additive of the aqueous electrolyte to those four types of additives.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 7 and 16-19, all of these dependent claims recite limitations that the aqueous electrolyte comprises an additional additive.  In Independent claim 1, (from which dependent claims 7 and 16-19 dependent on) the aqueous electrolyte is only limited to an additive selected from the group “consisting of” additives of alkali earth sulfides, alkaline earth sulfides, alkali earth sulfides, alkaline earth sulfides. It is unclear how the additional additives from the dependent claims can be added if the independent claim limits the aqueous electrolyte to those four types of additives.  Therefore, these dependent claims fail to including the restricting “consisting of” limitation for the additive from independent claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2015/0155559, as provided by the Applicant in the IDS forms, hereinafter Zimmerman) in view of Boone et al. (US 2005/0074674, hereinafter Boone), Xiao et al. (US 2015/0263379, hereinafter Xiao) and Ogg (US 2014/0220434, as submitted by applicant in the IDS forms).
Regarding Claims 1, 22, 24, and 25, Zimmerman discloses a rechargeable electrochemical battery comprising one or more rechargeable electrochemical battery cells, comprising: an anode comprising a negative electrode active material (para. 23, 135), a cathode comprising a positive electrode active material (para. 23 copper sulfur cathode material); a separator disposed between the anode and cathode (para. 28) and an electrolyte consisting essentially of an aqueous electrolyte disposed in the cell container (para 23, 28, 133, 168 where the “KOH in water” reads on an aqueous electrolyte), wherein at least one of the positive electrode active material or the negative electrode active material comprises an active material comprising copper and sulfur that electrochemically cycles to provide for the rechargeable electrochemical battery (para. 23, 24, 135 copper sulfur cathode material).  However, Zimmerman does not explicitly disclose the rechargeable electrochemical battery comprising a cell container. Boone discloses that it is known in the art to utilize a container in an alkaline electrochemical cell to enclose an anode, cathode, and separator (Boone Fig. 1 and para. 44-46).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zimmerman with the teaching of Boone, for the purpose of enclosing the electrochemical battery cell, and thereby enhance electrical contact between the cathode and container in the cell (Boone Fig. 1 and para. 44-46).
However, the combination of Zimmerman and Boone does not specifically disclose that the cathode active material comprises/consisting essentially of a polymer binder of PVDF (claim 25 further narrows down the list of what the polymer can be to PVDF).  Zimmerman further discloses that cathode can be part of a gel-polymer system with a swelled PVDF-based polymer (para. 148 of Zimmerman) and Xiao discloses using non-ionically conductive polymer binders such as rubber, polyvinylidene fluoride, and polyethylene oxide to promote optimal adhesion to the current collector while being inert with the copper sulfide active material in the cathode (Xiao para. 20, 24, 28).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to add a non-ionically conductive polymer binders of polyvinylidene fluoride to promote optimal adhesion to the current collector while being inert with the copper sulfide active material in the cathode and utilize the cathode in a gel-polymer system with a swelled PVDF-based polymer where the polymer of cathode active material would be consisting essentially of a polymer of PVDF. 
However, the combination of Zimmerman, Boone, and Xiao does not specifically disclose the aqueous electrolyte having a Na2S (alkali sulfide) additive. Ogg discloses utilizing Na2S in an electrolyte solution for a battery enhance the performance of the electrolyte in the electrochemical battery (Ogg para. 22). It would have been obvious to one of ordinary skill in the art at the time of filing to add Na2S in an electrolyte solution for a battery in order to enhance the performance of the electrolyte in the electrochemical battery.
Regarding Claim 2, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, Xiao, and Ogg further discloses the active material comprises a copper and sulfur based compound (Zimmerman para. 24)
Regarding Claims 3 and 4, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, Xiao, and Ogg further discloses wherein the copper and sulfur based compound is copper sulfide or mixed metal/copper sulfide (Zimmerman para. 24)
Regarding Claim 5, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, Xiao, and Ogg further discloses wherein one or both of the negative and positive active material further comprises a conductive carbon and a binder (Zimmerman para. 25, 26)
Regarding Claims 6 and 7, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, Xiao, and Ogg further discloses wherein the battery includes one or more additives of bismuth compounds in the anode or cathode (Zimmerman para. 24, 26 wherein the additives can be bismuth compounds)
Regarding Claim 8, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, Xiao, and Ogg further discloses wherein one or both of the positive electrode material and negative electrode material includes one or more additives selected from the group consisting of elemental copper, conductive metals, metal-based additives, and metal salts (Zimmerman para. 24, 26 where metal-based additives can be added)
Regarding Claim 9, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, Xiao, and Ogg does not specifically disclose the rechargeable electrochemical battery, wherein the active material further comprises X% material comprised of copper and sulfur based compounds by weight and Y% of an electrode additive by weight, wherein X + Y is less than or equal to 98%, and wherein the electrode additive is an additive that inhibits the conversion of the copper sulfide based material into copper oxides, and wherein Y is between 0.1 and 35 wt%. Zimmerman discloses that the active materials (copper sulfide can be in the range of 50-90wt% and an each of the additives can be in the range of 0-25% wt%.(Zimmerman para. 121) It would have been obvious to one of ordinary skill in the art at the time the filing to have the active material further comprises X% material comprised of copper and sulfur based compounds by weight and Y% of an electrode additive by weight, wherein X + Y is less than or equal to 98% (wherein the copper sulfide can make up 50-90wt%, an additive can make up 0-25wt% and another additive making up the remaining 2wt%) wherein the electrode additive is an additive that inhibits the conversion of the copper sulfide based material into copper oxides, and wherein Y is between 0.1 and 35 wt% (Zimmerman para. 121 wherein 0-25wt% overlaps 0.1-35wt%) due to the overlapped ranges from Zimmerman.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 10, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, Xiao, and Ogg further discloses wherein the active material comprised of copper and sulfur based compounds can form copper ions in the alkaline aqueous solution and the separator prevents the transport of the copper ions from one electrode to the other electrode, (Zimmerman para. 24, 28, where the active material comprising copper sulfide used to form the cathode disclosed in Zimmerman appears to be capable of forming copper ions in the alkaline solution, and the separator disclosed in Zimmerman is capable of isolating the anode from the cathode, which would appear to prevent the transport of the copper ions from one electrode to the other electrode).
Regarding Claim 11, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, Xiao, and Ogg further discloses wherein at least one of the positive electrode active material or the negative electrode active material further comprises zinc that forms zinc ions in the electrolyte (Zimmerman para. 24, 25).
Regarding Claims 12-15, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, Xiao, and Ogg further discloses wherein the electrolyte is an alkaline aqueous solution wherein the electrolyte an aqueous potassium hydroxide with concentrations ranging from 0.01 to 20 M (Zimmerman 6M KOH aqueous solution para. 115, 148, and 163).
Regarding Claim 20, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 11, as shown above, and the combination of Zimmerman, Boone, Xiao, and Ogg further discloses, wherein the separator prevents the transport of the zinc ions from one electrode to the other electrode, (Zimmerman para. 24, 25, and 28 since the anode disclosed in Zimmerman can comprise zinc which would form zinc ions in an alkaline solution, and the separator disclosed in Zimmerman is capable of isolating the anode from the cathode, which would appear to prevent the transport of the zinc ions from one electrode to the other electrode).
Regarding Claim 21, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 12, as shown above, and the combination of Zimmerman, Boone, Xiao, and Ogg further discloses wherein the alkaline aqueous solution is saturated with copper (Zimmerman 24, 99, 115, 135, and 206)
Regarding Claims 23 and 26, Zimmerman discloses a rechargeable electrochemical battery cell, comprising: an anode comprising a negative electrode active material comprising zinc para. (23, 24, 135), a cathode comprising a positive electrode active material comprising copper sulfide (para. 23, 24) a separator disposed between the anode and cathode; and an alkaline aqueous electrolyte disposed in the cell container (para 23, 28, 133, 168 where the “KOH in water” reads on an aqueous electrolyte), However, Zimmerman does not explicitly disclose the rechargeable electrochemical battery comprising a cell container. Boone discloses that it is known in the art to utilize a container in an alkaline electrochemical cell to enclose an anode, cathode, and separator (Boone Fig. 1 and para. 44-46).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zimmerman with the teaching of Boone, for the purpose of enclosing the electrochemical battery cell, and thereby enhance electrical contact between the cathode and container in the cell (Boone Fig. 1 and para. 44-46).  
However, the combination of Zimmerman and Boone does not specifically disclose that the cathode active material comprises/consisting essentially of a polymer binder of PVDF (claim 26 further narrows down the list of what the polymer can be to PVDF).  Zimmerman further discloses that cathode can be part of a gel-polymer system with a swelled PVDF-based polymer (para. 148 of Zimmerman) and Xiao discloses using non-ionically conductive polymer binders such as rubber, polyvinylidene fluoride, and polyethylene oxide to promote optimal adhesion to the current collector while being inert with the copper sulfide active material in the cathode (Xiao para. 20, 24, 28).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to add a non-ionically conductive polymer binders of polyvinylidene fluoride to promote optimal adhesion to the current collector while being inert with the copper sulfide active material in the cathode and utilize the cathode in a gel-polymer system with a swelled PVDF-based polymer where the polymer of cathode active material would be consisting essentially of a polymer of PVDF.
However, the combination of Zimmerman, Boone, and Xiao does not specifically disclose the aqueous electrolyte having a Na2S (alkali sulfide) additive. Ogg discloses utilizing Na2S in an electrolyte solution for a battery enhance the performance of the electrolyte in the electrochemical battery (Ogg para. 22). It would have been obvious to one of ordinary skill in the art at the time of filing to add Na2S in an electrolyte solution for a battery in order to enhance the performance of the electrolyte in the electrochemical battery.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2015/0155559, as provided by the Applicant in the IDS forms, hereinafter Zimmerman) and Boone et al. (US 2005/0074674, hereinafter Boone), Xiao et al. (US 2015/0263379, hereinafter Xiao), and Ogg (US 2014/0220434, as submitted by applicant in the IDS forms). further in view of Vu et al. (US 2008/0090138, hereinafter Vu).
Regarding Claim 16, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 12 as shown above, However, the combination of Zimmerman, Boone, Xiao, and Ogg does not disclose wherein the alkaline aqueous solution includes a solution additive that limits the solubility of copper in the alkaline aqueous solution. Vu discloses using an electrochemical system including a copper cathode, alkaline solution, and suitable additives to react with species and form an innocuous product to prevent anode fouling wherein discovering the optimum or workable solution additive that limits the solubility of copper in the alkaline aqueous solution involves only routine skill in the art, for the purpose of controlling the solubility of copper in the alkaline aqueous solution, and thereby prevent anode fouling in the rechargeable electrochemical battery (Vu para. 118, 185, and 186).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have a solution additive that limits the solubility of copper in the alkaline aqueous solution in order to prevent fouling of the anode.
Regarding Claim 17, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 12 as shown above, however, the combination of Zimmerman, Boone, Xiao, and Ogg does not disclose, wherein the alkaline aqueous solution includes a solution additive that inhibits the conversion of copper sulfide based material into copper oxides. It is submitted that the active materials and functional additives disclosed in Zimmerman are considered indistinguishable from the recited electrode additive, and appear to be capable of being utilized to inhibit the conversion of the copper sulfide into copper oxides (Zimmerman para. 9, 23, 24, and 26). Vu teaches that it is known in the art to utilize an electrochemical system including a copper cathode, and alkaline solution including suitable additives to react with species and form an innocuous product to prevent anode fouling (Vu para. 118, 185, and 186).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a solution additive that inhibits the conversion of copper sulfide based material into copper oxides in order to prevent anode fouling in the rechargeable electrochemical battery.
Regarding Claim 18, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 12 as shown above, however, the combination of Zimmerman, Boone, Xiao, and Ogg does not disclose, wherein the alkaline aqueous solution includes a solution additive that binds with copper to form a copper complex. Vu teaches that it is known in the art to utilize an electrochemical system including a copper cathode, alkaline aqueous solution, and suitable additives comprising complexing agents like EDTA, which interact with metal ions such as copper, to prevent anode fouling (Vu para. 118, 185, and 186).  It would have been obvious to one of ordinary skill in the art at the time of filing to form a copper complex in the alkaline solution with the recited additive, and thereby prevent anode fouling in the rechargeable electrochemical battery.
Regarding Claim 19, the combination of Zimmerman, Boone, Xiao, and Ogg discloses the rechargeable electrochemical battery of claim 12 as shown above, however, the combination of Zimmerman, Boone, Xiao, and Ogg does not disclose, wherein the alkaline aqueous solution includes a solution additive that inhibits the conversion of material comprised of copper and sulfur based compounds from a structure having a high voltage to a structure having a low voltage. Vu teaches that it is known in the art to utilize an electrochemical system including a copper cathode, alkaline aqueous solution, and suitable additives comprising complexing agents like EDTA, which interact with metal ions such as copper, to prevent anode fouling (Vu para. 118, 185, and 186).  It is submitted that the complexing agent included in the aqueous alkaline solution disclosed in Vu appears to be capable of that inhibiting the conversion of material comprised of copper and sulfur based compounds from a structure having a high voltage to a structure having a low voltage (Vu para. 118, 185, and 186).  It would have been obvious to one of ordinary skill in the art at the time of the filing to include a solution additive that inhibits the conversion of material comprised of copper and sulfur based compounds from a structure having a high voltage to a structure having a low voltage to thereby provide a desired voltage in the rechargeable electrochemical battery.

Response to Arguments
Applicant’s arguments and claim amendments filed 6/21/2022, regarding the previous 35 USC 103 rejections of claims 1-26 have been fully considered, but are not persuasive.  A new ground of 35 USC 112 rejection is also presented due to the amendment of the claims.  
Regarding the 35 USC 103 rejections of independent claims 1 and 23, Applicant argues that the Zimmerman does not disclose that the disclosed solid state battery can be an aqueous electrolyte and that the “Applicants invention have been amended to an electrolyte that is only an aqueous electrolyte”  (remarks pg. 7-8).  This argument is not persuasive because Zimmerman specifically discloses an example where the electrolyte also utilized is KOH in water in para. 133 of Zimmerman.  KOH in water is considered to be an aqueous alkaline solution.  Also, the argument of the “Applicants invention have been amended to an electrolyte that is only an aqueous electrolyte” is not persuasive because of the use of “consisting essentially of” language, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729